[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               November 16, 2006
                               No. 06-11452                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 01-00076-CR-4-SPM


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

ROBERTO J. MONTELONGO,
a.k.a. Roberto Juarez,
a.k.a. Roberto Montelongo Juarez,
a.k.a. Juan Ismael Juares,
a.k.a. Betto Juarez,
a.k.a. Juan Ismael Juarez,

                                                           Defendant-Appellant.



                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                             (November 16, 2006)
Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      Roberto J. Montelongo appeals his sentence of 50 months for illegal reentry

into the United States. Montelongo argues that the district court violated section

3553(a) because it failed both to state and find that Montelongo’s sentence was

“not greater than necessary.” 18 U.S.C. § 3553(a). The advisory Sentencing

Guidelines range was 46 to 57 months of imprisonment, and Montelongo did not

object at sentencing. We affirm.

      “When a defendant fails to object to an error before the district court, we

review the argument for plain error.” United States v. Raad, 406 F.3d 1322, 1323

(11th Cir.), cert. denied __ U.S. __, 126 S. Ct. 196 (2005). Plain error occurs

where “‘(1) there is an error; (2) that is plain or obvious; (3) affecting the

defendant's substantial rights in that it was prejudicial and not harmless; and (4)

that seriously affects the fairness, integrity, or public reputation of the judicial

proceedings.’” Id. (quoting United States v. Hall, 314 F.3d 565, 566 (11th Cir.

2002)). The district court did not err.

      “[N]othing . . . requires [a] district court to state on the record that it has

explicitly considered each of the [section] 3553(a) factors or to discuss each of the

[section] 3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir.



                                            2
2005). In addition, we review the sentence imposed by the district court for

reasonableness and “ordinarily . . . expect a sentence within the Guidelines range to

be reasonable.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

Because Montelongo’s sentence “achieve[s] the purposes of sentencing as stated in

[section] 3553(a),” it was reasonable. Id.

      AFFIRMED.




                                             3